Citation Nr: 0511941	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  94-40 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for lumbar strain with degenerative disc disease 
(DDD).  

2.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) with 
depressive disorder and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
videoconference hearing in September 2003.  A transcript of 
that hearing has been associated with the claims folder.  

In August 2004, the Board received from the veteran a 
statement indicating that he had diabetes.  The Board 
construes this statement as an informal claim for service 
connection for diabetes.  The matter is referred to the RO 
for the appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that a remand is in order for each of the two 
issues on appeal.  

First, the veteran seeks a disability rating greater than 40 
percent for lumbar strain with DDD.  The Board notes that the 
appeal arises from the RO's December 1993 rating decision in 
which it continued the 10 percent rating then in effect for 
the service-connected lumbar strain.  In a March 2003 rating 
decision, the RO recharacterized the disability to include 
DDD and granted a 40 percent disability rating effective from 
the date of the October 1993 claim.   

During the course of the appeal, in November 2000, Congress 
enacted the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the veteran has 
received VCAA notice on several unrelated claims, there is no 
notice complying with 38 U.S.C.A. § 5103(a) concerning the 
issue on appeal.  The Board cannot conclude that such an 
omission constitutes nonprejudicial error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Second, the veteran seeks a disability rating greater than 30 
percent for PTSD with depressive disorder and dysthymic 
disorder.  During the September 2003 Board videoconference 
hearing, the veteran's representative noted that it had been 
more than two years since the last VA examination, which was 
conducted in May 2001.  Currently, then, it is approximately 
four years since the last VA examination.  Also during the 
hearing, the veteran testified that his PTSD had increased in 
severity.  His representative introduced evidence showing 
that the psychiatric disability had worsened.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when previously rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Based on the veteran's testimony and 
the evidence submitted at the hearing, the Board is satisfied 
that a new psychiatric examination is in order.  To that end, 
a remand is required.  

With respect to both claims, the Board notes that VA's duty 
to assist also includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  During the September 2003 Board hearing, the 
veteran related that he continued to receive therapy for PTSD 
at the Vet Center in Shreveport.  He received care for both 
PTSD and lumbar strain at the VA Medical Center in 
Shreveport.  In addition, he stated that he began receiving 
therapy from a private psychologist, M. Vigen, Ph.D., in 
September 2003.  He also had periodic treatment with a 
private chiropractor for his lumbar spine disability.  On 
remand, the RO should attempt to obtain the VA and private 
treatment records identified by the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an increased 
disability rating for lumbar strain with 
DDD, and of what information or evidence 
the veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. 
§ 5103(a) and any applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should secure the veteran's 
medical records from the VA Medical 
Center in Shreveport dated from January 
2003 to the present, as well as records 
from the Vet Center in Shreveport dated 
from October 2003 to the present.

3.  The RO should contact the veteran and 
ask that he submit, or authorize VA to 
obtain, records from M. Vigen, Ph.D., 
from September 2003 to the present, as 
well as from the private chiropractor 
referenced during the September 2003 
Board videoconference hearing.  If the 
veteran provides the requisite 
authorization, the RO should attempt 
secure these records.  

4.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to assess the current 
severity of his service-connected PTSD 
with depressive disorder and dysthymic 
disorder.  The examination should include 
any test or study deemed necessary by the 
examiner.  The claims folder should be 
made available to the examiner for review 
for the examination and the examination 
report should indicate whether such 
review was accomplished.  

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

The examination report should include a 
complete discussion of the veteran's 
subjective complaints, findings on mental 
status examination, and a complete multi-
axial diagnosis with Global Assessment of 
Functioning score.  The examiner is asked 
to offer an opinion as to the extent to 
which the service-connected PTSD with 
depressive disorder and dysthymic 
disorder impairs the veteran's ability to 
secure or maintain employment.  If the 
examiner is unable to provide any of the 
requested information, the report should 
so state.  

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  The 
RO must consider all evidence received or 
secure since the March 2003 supplemental 
statement of the case.  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


